MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2007-1020 du 24 avril 2007, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis «El
Fahas » et ses annexes.

Le Président de la République,

Sur proposition du ministre de l’industrie , de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004 et notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2001-1842 du ler août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures.

Décrète :

Article premier. - Est approuvée, la convention et ses
annexes jointes au présent décret et signée à Tunis le 24
février 2007 entre l’Etat Tunisien d’une part , l’entreprise
tunisienne d’activités pétrolières et la société « Supex
Limited » d’autre part, relative au permis de recherche
d'hydrocarbures dit permis « El Fahas ».

Art. 2. - Le ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 24 avril 2007.
Zine El Abidine Ben Ali

NOMINATION
Par décret n° 2007-1021 du 28 avril 2007.

Monsieur Hosni Ben Abdallah, inspecteur central des
affaires économiques, est chargé des fonctions de chef de
service du budget à la direction des affaires administratives
et financières au ministère de l’industrie, de l’énergie et des
petites et moyennes entreprises.

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 25 avril
2007, portant institution d’un permis de recherche
d'hydrocarbures dit permis « Remada ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu la convention et ses annexes signée à Tunis le 20
février 2007 par l'Etat Tunisien dune part, l’entreprise
tunisienne d’activités pétrolières et la société «M P Zarat
Limited» d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu la demande déposée le 10 septembre 2006, à la
direction générale de l’énergie, par laquelle la société « MP
Zarat limited» et l’entreprise tunisienne  d’activités
pétrolières ont sollicité, l’attribution d’un permis de
recherche d'hydrocarbures dit permis « Remada »,

Vu l'avis favorable émis par le comité consultatif des
Hydrocarbures lors de sa réunion du 24 novembre 2006,

Vu le rapport du directeur général de l’énergie.
Arrête :

Article premier. - Est institué pour une période de cinq
ans, à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne, le permis de
recherche d’hydrocarbures dit permis « Remada » au profit
de la société «MP Zarat Limited» et de l’entreprise
tunisienne d’activités pétrolières.

Ce permis s’étendant sur le gouvernorat de Tataouine,
comporte 949 périmètres élémentaires, soit 3796 kilomètres
carrés et est délimité, conformément au décret susvisé n°
2000-946 du 2 mai 2000 par les sommets et les numéros de
repères figurant dans le tableau ci-après :

Sommets N° de repères
1 304 280
304 332
384332
384 286

2
3
4
5 330 286
6
7
8

330 284
320 284
320 280
9/1 304 280

Art. 2. - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août 1999 telle
que modifiée et complétée par les lois n° 2002-23 du 14
février 2002 et n° 61-2004 du 27 juillet 2004 ainsi que la
convention et ses annexes susvisées.

Tunis, le 25 avril 2007.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre

Mohamed Ghannouchi

N°36 Journal Officiel de la République Tunisienne — 4 mai 2007

Page 1465
